Citation Nr: 1502147	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-38 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to a disability rating higher than 10 percent for lumbar strain.

3.  Entitlement to a disability rating higher than 20 percent for nerve damage, right lower extremity.

4.  Entitlement to a disability rating higher than 20 percent for nerve damage, left lower extremity.

5.  Entitlement to a compensable evaluation for burn scar, right buttock.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves, including periods of active duty for training (ACDUTRA) from August 1980 to December 1980, from May 16, 1982 to May 29, 1982, from June 3, 1983 to June 18, 1983, and from July 1984 to August 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from July 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a Board hearing in his December 2008 substantive appeal (on VA Form 9).  However, in January 2009, he and his representative agreed to an informal conference in lieu of a Board hearing.  The Board, therefore, does not find that there is an outstanding hearing request.  

The December 2012 Board decision resolved the issues of service connection for human immunodeficiency virus/autoimmune deficiency syndrome (HIV/AIDS) and kidney disorder, while remanding the remaining issues for additional VA examinations and VA treatment records.  The requested development now has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran, through his representative in February 2013, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

The Veteran has habitually advanced an argument for back pay from the Army.  The precise intent of the Veteran, with respect to the VA, is unclear.  To the extent that he asserts entitlement to an effective date for VA disability benefits back to 1983 (or earlier than July 2000) in his Substantive Appeal (VA Form 9), there is no such freestanding claim available to the Veteran.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  At this point, such an allegation can only be made by asserting clear and unmistakable error (CUE) in the original, final VA rating decision that assigned the effective date of service connection.  The Veteran has not raised such a claim.  Accordingly, the Board does not have jurisdiction over the issue.

Also in the December 2008 VA Form 9, the Veteran reasserted entitlement to service connection for a blister on the outer chest wall of his lungs due to a lightning strike.  Though adjudicated by the AOJ most recently in a June 2004 rating decision, that decision became final.  No subsequent action is apparent in the record.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 

FINDINGS OF FACT

1.  At no time during the course of the Veteran's appeal has his anxiety disorder either caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or caused total occupation and social impairment.

2.  At no time during the course of the Veteran's appeal has the range of motion of his thoracolumbar spine been functionally limited to either a combined total of 120 degrees or less or to forward flexion of 60 degrees or less; has muscle spasm or guarding been shown to be severe enough to result in an abnormal gait or spinal contour; or has ankylosis of the thoracolumbar spine been shown.

3.  The Veteran's complaints of pain, paresthesia/dysesthesias, and numbness involving both lower extremities have been consistent with no more than moderate incomplete paralysis of the sciatic nerve throughout the pendency of his appeal.

4.  The Veteran's burn scar, measuring less than 39 sq. cm., has not been shown to be either painful or unstable during the course of his appeal. 

5.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9413 (2014).

2.  The criteria for a disability evaluation greater than 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2014).

3.  The criteria for a disability rating in excess of 20 percent for nerve damage, for each lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, DC 8520 (2014).

4.  The criteria for a compensable evaluation for burn scar, right buttock, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801-7805 (2006).

5.  The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of February 2006, including what the evidence must show for a claim for increase and for TDIU.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are a matter of record.  

Additionally, the Veteran was provided with VA examinations in June 2006 (Spine and Mental Disorders), October 2008 (Spine, Scars, and Mental Disorders), and December 2012 (General Medical, Back Conditions, Peripheral Nerves, Scars/Disfigurement, and Mental Disorders); the reports have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to each of the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has now objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the diagnostic code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, all potentially relevant Diagnostic Codes will be considered.

The Board also appreciates that staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Anxiety Disorder

In response to a December 2005 claim for increase and a November 2006 request for reconsideration, the rating decisions on appeal confirmed and continued the existing 50 percent evaluation (assigned in June 2004) for anxiety disorder NOS.  

A 50 percent evaluation is assigned when a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A higher rating of 70 percent is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was formerly based upon DSM-IV-now DSM-V.  See 38 C.F.R. § 4.130.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

The Board has carefully reviewed the medical records but finds that they do not describe social and occupational impairment to the level contemplated by either a 70 or 100 percent rating.  The Board appreciates the Veteran's statements (e.g. September 2008), in which he expresses his belief that he is entitled to a total disability evaluation-without significant elaboration.  Ultimately, the medical evidence is shown to have the most probative value.  While the Veteran is competent to describe symptoms and their impact, it is incumbent on the Board, as fact finder, to weigh the relative merits of the evidence regarding any manifest increase in disability consistent with the rating schedule. 

Turning to the medical evidence of record, while VA treatment records have been reviewed, showing extensive medical treatment, the treatment records do not show that the Veteran has received regular psychiatric therapy, and there is no evidence of prescriptions having been specifically prescribed to treat mental health illness.  As such, the primary evidence as to the nature and severity of his service connected disabilities mental health disability during the course of his appeal is provided by a series of VA examinations.

During a June 2006 VA examination, the Veteran presented with appropriate affect.  The VA examiner described the Veteran as calm, cooperative, and fully oriented.  There was no evidence of hallucinations, delusion, loosened associations, flight of ideas, or abnormal motor movements.  He denied panic attacks and suicidal or homicidal ideation.  Thought process, memory, judgment, and communication were observed to be intact.  

The Veteran described anxiety and fear during storms, endorsed sleep disturbance, and reported fair concentration and a short temper.  He reported living with his wife and performing chores around the house, but he denied having any close friends.  He occasionally goes to church.  The VA examiner assigned a GAF score of 51, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The October 2008 VA examination is relatively consistent with the evidence of record to that date.  The Veteran reported sporadic sleep, anxiety, fair concentration and attention, increased irritability, sadness, and diminished interest and energy.  The VA examiner documented that the Veteran had one friend and assigned a GAF score of 53, also indicative of moderate symptoms.

During December 2012 VA examination, the Veteran endorsed depression without concurrent cognitive or physiological symptoms.  The VA examiner noted that the Veteran denied both an increase in symptoms since his prior examination and any recent suicidal ideation.

The examiner observed the Veteran's hygiene to be fair.  Speech was normal in rate, tone, and volume.  Abstraction was intact and thought process was logical and organized.  Range of affect was normal, generally euthymic.  Assessments placed anxiety and depression symptoms in the mild range.

The Veteran reported waking at 8:00 or 9:00 AM, completing basic hygiene without difficulty.  The VA examiner recorded that the Veteran visits occasionally with friends (talking on the phone twice per week and getting together once per week), plays billiards, watches television, attends church, and leaves the home just to get out of the house.  The Veteran described his marriage as fairly consistent and "?pretty good.'"  

The VA examiner explicitly stated that symptoms had remained fairly consistent and assigned a GAF score of 65, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The VA examiner summarized the Veteran's level of disability in terms of a 30 percent evaluation: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

Based on all of the evidence of record most closely approximates the 50 percent evaluation that has been assigned throughout the pendency of the claim and appeal.  Essentially, the evidence of record does not show that the Veteran's service connected psychiatric disability causes impairment in most areas, but rather causes only reduced reliability and productivity.  Of symptoms enumerated in the rating schedule, the VA examiner only explicitly associated depressed mood, anxiety, and chronic sleep impairment with the current diagnosis-all symptoms at the 30-percent level.  Consequently, there is evidence of impairment in mood and work (to the extent that the Veteran cannot work outside during stormy weather).  There is no evidence of impaired family relations, impaired judgment, or impaired thinking.

The Veteran's symptoms do not more closely approximate the inexhaustive list of symptoms specifically identified in the rating schedule as representative of impairment warranting a 70 percent evaluation.  For example, fair hygiene is not the equivalent of neglect of appearance, and the Veteran denied recent suicidal ideation.  To the extent that the Veteran manifests some irritability, there is no evidence that such impulse control results, or have resulted, in periods of violence.  Accordingly, the VA examiner found no suicidal ideation, obsessional rituals, disorientation, impaired speech, inability to function, impaired impulse control, neglect of personal hygiene, or inability to establish and maintain effective relationships.  The Board wants to be clear that a 70 percent rating requires impairment in most areas, and entitlement to such a rating is established by symptoms of the type enumerated in the schedular rating criteria.  Here, as described, the Veteran's psychiatric symptomatology simply has not risen to the level, or been shown to cause the impairment necessary to warrant such a rating.

Additionally, as the Veteran reports friendships and maintains his marriage, the evidence does not show total social impairment.  As the Veteran identified physical ailments as the primary impediment, all VA examiners have tacitly indicated that the Veteran maintains some residual capacity for employment in light of mental health illness alone.  Consequently, the evidence does not show total occupational impairment due to service-connected anxiety disorder, NOS.

Consequently, as detailed above, the Veteran's symptoms most closely approximate a 50 percent rating or, in other words, occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the weight of evidence does not establish a schedular rating in excess of 50 percent and the Veteran's claim is denied.



Lumbar Strain

In response to a December 2005 claim for increase and a November 2006 request for reconsideration, the rating decisions on appeal confirmed and continued the existing 10 percent evaluation (assigned in January 2002) for lumbar strain.  

Regulations provide that back disabilities are to be rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, The Spine.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  Progressively higher evaluations are assigned for longer durations of incapacitating episodes.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

While the VA examiners in 2006 and 2008 documented no incapacitating episodes with hospitalization or bed rest ordered by a physician, the VA examiner, in December 2012, explicitly discounted a diagnosis of intervertebral disc syndrome.  This is consistent with radiographic findings.  Consequently, the rating criteria for DC 5243 are not directly applicable.  Even if applicable by analogy, there is no evidence to establish incapacitating episodes at even the minimally compensable level, as the Veteran has simply not been shown to have been prescribed bed rest to treat his back disability.  

As such, a rating based on IVDS is not appropriate, and it is, therefore, more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A higher evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  Higher ratings are warranted for more severely limited forward flexion (30 degrees or less) and for favorable or unfavorable ankylosis of the thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id.

During a June 2006 VA examination, the Veteran exhibited 15 degrees of extension, 80 degrees of forward flexion, 20 degrees of right and left lateral flexion, and in excess of 30 degrees of right and left lateral rotation.  As such, the combined range of motion measured 195 degrees.    

During an October 2008 VA examination, the Veteran reported tenderness over the entire back.  Yet, there was no abnormality of gait or standing.  On range of motion testing, the Veteran demonstrated 20 degrees of extension, 70 degrees of forward flexion, 20 degrees of right and left lateral flexion, and in excess of 30 degrees of right and left lateral rotation.  As such, the combined range of motion measured 190 degrees.  

During a December 2012 VA examination, the Veteran exhibited: 30 degrees of extension, without evidence of pain; 80 degrees of forward flexion, with objective evidence of pain at the terminus; 30 degrees of right and left lateral flexion, without evidence of pain; and 30 degrees of right and left lateral rotation, without evidence of pain.  As such, the combined range of motion measured 230 degrees.  The VA examiner also found no localized tenderness, guarding, or muscle spasms of the thoracolumbar spine.  

As the Veteran has consistently demonstrated range of motion, there is no evidence of ankylosis.  Ankylosis has similarly not been alleged.

Reviewing the results of the range of motion testing during the examination, the Veteran has not been shown to have either flexion limited to 60 degrees or less or a combined range of motion limited to 120 degrees or less.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran is already receiving at least the minimum compensable rating for the spine, and section 4.59 does not provide for a rating in excess of 10 percent based solely on pain.  That is, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In 2006, the Veteran reported flares, three times per week, and stated that all ranges of motion were limited by the Veteran's subjective report of pain.  However, on testing, the VA examiners did not detect any objective evidence of pain.  Repetitive motion testing did not alter range of motion results.  In 2008 VA, the Veteran reported constant pain that increased with activity such as bending and stooping.  In 2012, the Veteran denied flare-ups that impact the function of the thoracolumbar spine.  Repetitive-use testing did not alter range of motion.  Accordingly, the VA examiner noted functional loss due to less movement than normal and pain on movement.  There was not functional loss due to weakened movement, fatigability, incoordination, or instability.  The limited motion is reflected in the results of range of motion testing identified above.  

VA treatment records also do not establish entitlement to a higher evaluation.  Therefore, an evaluation of 10 percent is assigned, here, for less than 85 degrees of forward flexion or less than 235 degrees of combined range of motion, and a rating in excess of a 10 percent evaluation has not been warranted at any time during pendency of this claim.

While any associated objective neurologic abnormalities (including, but not limited to, bowel or bladder impairment) are to be evaluated separately, the record does not establish any such disability related to the Veteran's , beyond the compensable ratings that have already been service connected.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Nerve Damage, Lower Extremities

In response to a December 2005 claim for increase and a November 2006 request for reconsideration, the rating decisions on appeal confirmed and continued the 20 percent evaluations (assigned in June 2004) for nerve damage involving each lower extremity.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve. 

A higher evaluation of 40 percent is warranted for moderately severe, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 60 percent is warranted for severe, incomplete paralysis, with marked muscular atrophy.  Id.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Id. 

Again, VA treatment records, including complaints of lower extremity pain, are consistent with VA examinations.  During 2006, 2008, and 2012 VA examinations, the Veteran reported some sensory disturbance, but motor, reflex, and strength testing were all consistently normal and there was no evidence of muscle atrophy.  

VA regulations provide that the term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement, as here, is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

While the VA examiner, in October 2008, noted that part of the neuropathic pain was attributable to nonservice connected disability, he could not differentiate relative contribution without resort to mere speculation, and all reasonable doubt was resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  During the 2012 examination, the VA examiner noted incomplete paralysis with decreased light-touch sensation at the lower legs/ankles and feet/toes; vibration sense was also decreased at both ankles.  Moderate constant pain, paresthesias and/or dysesthesias, and numbness were also documented, with regular use of a cane.  Symptoms were consistent with the sciatic nerve distribution, bilaterally.  There was no evidence of trophic changes, and the Veteran's gait was observed to be normal.  The VA examiner characterized overall clinical presentation as moderate.  Thus, the overall disability picture more closely approximates the current 20 percent evaluations for moderate incomplete paralysis.  As such, the criteria for a schedular rating in excess of 20 percent based on neurologic impairment have not been shown.

Therefore, the Veteran's claim is denied.

Burn Scar, Right Buttock

In response to a December 2005 claim for increase and a November 2006 request for reconsideration, the rating decisions on appeal confirmed and continued the noncompensable evaluation (assigned in April 2001) for burn scar, right buttock.  See 38 C.F.R. § 4.31.  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case. The amendment allows a veteran to request a review of a skin disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's skin disorder will be considered only under the criteria in effect at the time his claim was received.

Under the rating schedule in effect at the time of the Veteran's claim, a higher evaluation of 10 percent was assigned for scars (other than of head, face, or neck) that were either 1) deep or that cause limited motion, with an area exceeding 6 square inches (39 square centimeters) or 2) superficial and that do not cause limited motion, with an area of 144 sq. in. (299 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7801, 7802 (2006).  Higher evaluations were assigned for progressively larger deep or motion-limiting scars.  Id. at DC 7801.  Additionally, a 10 percent evaluation was assigned for each superficial and painful (on examination) or unstable scar.  Id. at DC 7803, 7804.  Diagnostic Code 7805 provided that scars could be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (2006).

A deep scar is one associated with underlying soft tissue damage, whereas a superficial scar is not so associated.  Id. at DC 7801, Note (2); id. at DC 7802, Note (2).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at DC 7803, Note (1).

During June 2006 VA examination, the VA examiner documented the Veteran's report of some tenderness or sensitivity in the scar on his right buttock.  However, the reported tenderness was determined to be diffuse over the entire back, not attributable specifically to the scar.  In fact, the VA examiner explicitly found no evidence of pain or tenderness to the touch of the scar.  The scar was described as superficial and measured 6 sq. cm.

At a VA examination in October 2008, the Veteran asserted that his scar was painful pretty much all the time.  However, the examiner noted that the Veteran also reported that the entire lower half of his body was painful, pretty much all the time.  The examiner noted that the Veteran had an uneventful healing of the scar.  The Veteran was using a capsaicin cream as needed but he denied any itching or tingling.  The examiner noted that there was some numbness at the very edge of the scar.  On physical examination, the scar measured 2 cm x 3 cm, was hyperpigmented, and neither elevated nor depressed.  There was no loss of tissue under the scar.  The examiner specifically found that there was no tenderness over the scar on physical examination, noting that the Veteran complained about pain over the entire back, buttocks and legs.  The scar was not adherent to the underlying texture.

During 2012 VA examination, the VA examiner noted the deep, partial thickness, nonlinear scar to be asymptomatic, without evidence of pain or instability.  The burn scar, on the posterior aspect of the right buttock, measured 7 sq. cm.  

VA treatment records do not provide additional description of the scar.

Turning to the rating criteria, the evidence of record simply does not support a compensable rating for the Veteran's scar.  As described, the Veteran's scar has been evaluated on several occasions during the course of his appeal.  However, at no time has it been suggested that the Veteran's scar covers any area approximating even 39 cm (as noted it only covered approximately 6-7 square cm).  As such, regardless of whether the scar was deep or superficial, it would not warrant a compensable rating under Diagnostic Codes 7801 or 7802.

A compensable rating could be assigned if a scar were found to be painful or unstable.  Here, there is no allegation that the scar is unstable.  The Veteran has on several occasions asserted that his scar is painful, and he is considered competent to report symptoms such as pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the VA examiners were all aware of the Veteran's assertions that his scar was painful.  However, the examiners consistently found that it was not actually the scar that was painful, but rather that the Veteran experienced pain throughout the lower half of his body.  On physical examination, there was simply no evidence found that the Veteran's scar was painful upon manipulation.  As such, while the Veteran is considered competent to report the physical symptoms of his scar, the Board considers the examination reports to be the most probative evidence.  The fact remains that the Veteran's contentions were known, but physical examinations repeatedly failed to show that the Veteran's scar was actually painful.  This objective evidence is simply more persuasive.  The examiners were in a position to evaluate the Veteran's facial expressions and were fully capable of determining whether the scar was painful.  The fact remains that the physical evidence did not substantiate the allegation that the scar was painful.

Finally, the examinations repeatedly concluded that the Veteran's scar did not produce any functional limitations.  

As such, the record fails to establish a higher schedular evaluation under any applicable diagnostic code. 




III.  Extraschedular Ratings

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the threshold element is absent for each of the five disabilities on appeal.  The Board finds that the schedular evaluations assigned for the Veteran's service-connected anxiety disorder NOS, lumbar strain, nerve damage of the lower extremities, and burn scar are all adequate.  

Regarding the anxiety disorder NOS, the Veteran's symptoms, which cause occupational and social impairment, include depressed mood, anxiety, and chronic sleep impairment.  The Veteran's symptoms associated with lumbar strain, which cause occupational impairment, include limited motion and painful motion.  The Veteran's symptoms of nerve damage include subjective complaint of sensory disturbance, pain, and numbness of the lower extremities.  Finally, the Veteran's disabilities include an asymptomatic deep burn scar.  However, all of these symptoms are specifically contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of each of these disabilities.  Illustratively, while the Veteran has a back brace and has been prescribed Percocet and Neurontin or amitriptyline, with some relief and with no side effects, these facts are indicative of underlying symptoms-e.g. pain-specifically contemplated by the rating schedule and compensated for in the evaluation assigned.  

Moreover, with respect to mental health illness, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio, 713 F.3d at 118.  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology-including irritability, fair concentration and attention, fair hygiene, etc.  Accordingly, because the Board has reviewed all of his psychiatric symptoms and, then, weighed how they impact his occupational and social functioning in assigning a schedular rating, the assigned schedular evaluation is found to be adequate.  

Similarly, the applicable metric used in the rating schedule for neurological impairment-mild, moderate, moderately severe, severe-is expansive and necessarily inclusive of any associated symptomatology.  Consequently, the Board finds that the schedular evaluations assigned for all of the Veteran's service-connected disabilities are adequate in this case.  

With regard to the Veteran's scar, his main allegation is pain which is specifically contemplated in the schedular rating criteria.

As such, the schedular rating criteria are fully adequate to address the entirety of the Veteran's service connected disabilities, and referral for an extraschedular evaluation in each instance is not warranted in this case.

IV.  TDIU

Total disability compensation ratings may be assigned under the provisions of § 3.340.  38 C.F.R. § 3.341.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Such total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

As detailed above, the Veteran is currently service connected for  PTSD, rated at 50 percent; for nerve damage of the lower extremities, rated at 20 percent each; for lumbar strain, rated at 10 percent; and for a noncompensable scar.  His combined schedular rating is 70 percent and he has a single service connected disability, namely anxiety disorder NOS, that is rated above 40 percent.  He, therefore, meets the threshold percentage requirements for schedular TDIU throughout the pendency of this claim and appeal.

Marginal employment shall not be considered substantially gainful.  Id. at (a). Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, when earned annual income exceeds the poverty threshold.  Id.

The preponderance of evidence is against a finding that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  The Veteran completed high school and last worked in approximately 2000, as a bricklayer.  By his self-report, the Veteran left work primarily due to physical impairments.  He also has a history of employment in sales and reported getting along passably well with supervisors and co-workers.

During 2006 and 2008 VA examinations, the VA examiners indicated that the Veteran could yet perform non-strenuous, sedentary, or light work, in light of his physical disabilities.  In support, an examiner pointed to the Veteran's ability to complete chores around the house and maintenance of a valid driver's license.  Also, during the 2008 VA examination, the VA mental health examiner indicated that, though making employment difficult, psychiatric symptoms would not preclude employment.

Indeed, problems with employment are to be expected with the service-connected disabilities, manifested to the Veteran's severity.  The rating schedule is specifically designed to compensate for the average impairment in earning capacity.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses.  Id.  Illustratively, anxiety disorder NOS of the Veteran's severity-the 50 percent rating he currently receives-is specifically assigned when psychiatric symptomatology causes occupational impairment with reduced reliability and productivity.  38 C.F.R. § 4.130.  

Nonetheless, a December 2012 Board remand requested further inquiry into the Veteran's capacity for employment.  While the general VA examiner deferred to the mental health examiner for an opinion regarding residual capacity in light of mental health illness, the mental health examiner who conducted the 2012 examination declined to opine specifically on the ultimate issue of unemployability, denying the requisite expertise.  

However, in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").

Here, the examiner suggested that the Veteran's anxiety and mood symptomatology would only cause mild difficulty in functioning on a day to day basis.  He noted additionally that the Veteran was able to complete basic hygiene without difficulty, he functioned independently, visits with friends, attends church, leaves the home just to get out, completes basic chores such as making the bed, taking out the trash and performing yard maintenance.  

As such, the Board concludes that the VA examiners collectively (including at the 2012 VA examination) provided a thorough picture of the extent of both the Veteran's physical and psychological functioning.  As such, the Board finds substantial compliance with the remand directives.  The Board, as finder of fact, has before it an adequately developed and sufficiently detailed record to make a well-informed determination.  For example, the VA examiner in 2012 stated that the Veteran's overall disability picture had remained steady since the previous examinations; if anything, symptoms seemed to have improved, as the GAF score increased from a low of 51 in 2006 to 65 in 2012.  The recent examination is, therefore, not inadequate for the purposes of adjudicating the issue of TDIU, particularly when viewed in light of the record as a whole as is the Board's mandate (e.g. two earlier examinations, which showed residual capacity for employment).  See 38 C.F.R. § 4.2.  Furthermore, the ultimate decision regarding entitlement to TDIU, while informed by lay and medical evidence, is a legal question firmly within the providence of the Board.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.").

The 2012 VA examinations identified the following specific limitations on physical employment: lifting  and carrying less than 20 pounds at a time, repetitive bending, walking less than 200 yards at a time, standing for less than 20 minutes at time, sitting more than 30 minutes at a time, climbing less than four steps at a time, and climbing a ladder.  As such, the evidence does not, for example, indicate that the Veteran would be unable to perform a job that allows alternating sitting and standing.

Regarding mental health illness, there is no evidence of significant cognitive impairment, such as difficulty concentrating or memory impairment, as a result of the anxiety disorder.   The VA mental health examiner stated that the Veteran functions fairly well, with anxiety primarily at discrete times (i.e. with an approaching storm or at midday).  On such occasions, the Veteran described staying inside.  Decrease in efficiency of occupational capacity was deemed only occasional or intermittent.  As such, the evidence does not, for example, indicate that the Veteran would be unable to perform work indoors.  

The Veteran's conclusory statements of unemployability are afforded less probative value and do not outweigh the manifest evidence of record to the contrary.  The Board concludes that the weight of the evidence simply does not show that the Veteran's disabilities, either individually or collectively, preclude substantially gainful employment. 

In summary, based on the record as described above, the preponderance of the evidence is against assigning a higher schedular rating for any disability during the pendency of the appeal and against referring the case for extraschedular consideration.  Also, the Veteran is not shown to be unable obtain or maintain substantially gainful employment on account of his service-connected disabilities.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, all appeal issues are denied.  

 
ORDER

A rating in excess of 50 percent for anxiety disorder NOS is denied.

A rating in excess of 10 percent for musculoskeletal manifestations of lumbar strain is denied.

A rating in excess of 20 percent for nerve damage, right lower extremity, is denied.

A rating in excess of 20 percent for nerve damage, left lower extremity, is denied.

A compensable evaluation for burn scar, right buttock, is denied.

TDIU is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


